UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2010 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 230 Broadway East Lynnfield, MA 01940 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (800) 949-1422 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] (Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] (Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] (Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] (Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 1, 2010 the Registrant issued a news release, a copy of which is set forth in Exhibit 2.02 hereto, announcing financial results for the Registrant for the fiscal year ended March 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Investors Capital Holdings, Ltd. By /s/ Timothy B. Murphy Timothy B. Murphy, Chief Executive Officer Date: July 1, 2010 Exhibit 2.02 From Investors Capital Corporation NEWS RELEASE Contact: Robert Foney, Chief Marketing Officer rfoney@investorscapital.com www.investorscapital.com Investors Capital Posts Net Profit for FY 2010 Prudent expense management and focus on quality advisors results in profits; New advisor average GDC tops $250k Lynnfield, Mass. (July 1, 2010) - Investors Capital Holdings, Ltd. (NYSE Amex: ICH), a financial services holding company, posted annual net income of $0.32 million for the fiscal year (FY) ended March 31, 2010 compared to a net loss of $1.83 million for the prior period (FY 2009). Adjusted EBITDA was $1.48 million for FY 2010 compared to a negative $0.26 million in FY 2009. Adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation, and Amortization), described below, is a key metric utilized by the firm in evaluating its financial performance. The turnaround, achieved despite a market-driven 3.0% decline in overall revenue, was aided by a 6.4% increase in advisory revenue and a 21.4% decrease in operating expenses from the implementation of cost cutting initiatives. The rise in the Company's advisory revenues reflects an increase in assets under management, surpassing the $1 billion level in FY 2010 due to rising markets, improved managed portfolio performance, and additional investor contributions. Advisory services are delivered through Investors Capital Advisory Services (ICAS), the investment advisory division of Investors Capital Corporation (ICC), ICH's wholly-owned broker-dealer and registered investment advisor subsidiary. The Company reduced its operating expenses by 21.4% for FY 2010, including a 40.3% decline in advertising and communications expense, a 39.2% decrease in regulatory, legal and professional expenses, and a 12.3% drop in compensation and benefits. These reductions enabled the Company to post operating income of $0.86 million in FY 2010 compared to an operating loss of $2.17 million in FY 2009. Investors Capital continues to benefit from improving overall quality of its registered representatives, a key component of its strategy for achieving growth in revenues and net income. The firm strives continually to improve the quality of its representatives by helping them grow their practices, terminating representatives with low-production or quality of services, and recruiting more established, higher-quality representatives. Assisted by these efforts, the firm's average revenue per representative rose to $137,961 for FY 2010, an increase of 12.1% compared to FY 2009. An even more encouraging trend relates to newly recruited advisors. New representatives joining Investors Capital from other broker/dealers in FY 2010 had an average trailing 12-month gross production of $254,052, compared with $247,742 for FY 2009, and $217,717 for FY 2008, a testament to the firm's increased brand awareness and recruiting success. Investors Capital's net capital position was a healthy $3.39 million at March 31, 2010 (an excess of $2.91 million) versus $1.94 million (an excess of $1.41 million) a year earlier. The firm's net capital ratio improved to 2.13:1 for FY 2010 compared to 4.10:1 for FY 2009. The SEC Uniform Net Capital Rule (Rule 15c3-1) requires that ICC maintain net capital of $100,000 and a ratio of specified aggregate indebtedness to net capital (a "net capital ratio") not to exceed 15 to 1. "When I look around at the current environment we're in, there are many lessons to be learned," said Timothy B. Murphy, President and CEO of Investors Capital Holdings, Ltd. "We see net capital violations and firms growing too fast by sacrificing quality for quantity. Our strategy of controlled growth, prudent management of expenses, and long-term vision to maximize operational efficiency has enabled us to thrive during the recent market disruption." "If we continue to do what we do best, live our brand, and provide our representatives with 5-star service every day, we put ourselves in the best possible position to recruit higher-end advisors and drive consistent growth for many years to come," Mr. Murphy added. About Investors Capital Holdings, Ltd.: Investors Capital Holdings, Ltd. (NYSE Amex: ICH) of Lynnfield, Massachusetts is a financial services holding company that operates primarily through its independent broker/dealer and investment advisor subsidiary, Investors Capital Corporation. Our mission is to provide premier, concierge-level service and support to our valued registered representatives, including advisory programs, strategic practice management and marketing services, and technology, to help them grow their businesses and exceed their clients' expectations. Business units include Investors Capital Corporation, ICC Insurance Agency, Inc., and Investors Capital Holdings Securities Corporation. For more information, please call (800) 949-1422 x4814 or visit www.investorscapital.com. Certain statements contained in this press release that are not historical fact may be deemed to be forward-looking statements under federal securities laws. There are many factors that could cause our future actual results to differ materially from those suggested by or forecast in the forward-looking statements. Such factors include, but are not limited to, general economic conditions, interest rate fluctuations, regulatory changes affecting the financial services industry, competitive factors effecting demand for our services, availability of funding, and other risks including those identified in the Company's Securities and Exchange Commission filings. Investors Capital Holdings, Ltd., 230 Broadway, Lynnfield, Massachusetts 01940, Distributor. # # # INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, March 31, Assets Current Assets Cash and cash equivalents $ 5,812,865 $ 6,151,613 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 6,042,188 5,198,575 Accounts receivable - Fidelity Bond - 956,223 Note receivable 140,598 8,674 Loans receivable from registered representatives (current), net of allowance 769,263 737,571 Prepaid income taxes 559,007 295,608 Securities owned, at fair value 57,933 85,436 Investments 50,000 Prepaid expenses 957,674 858,679 14,564,528 14,467,379 Property and equipment, net 774,182 950,620 Long Term Investments Loans receivable from registered representatives 292,884 129,358 Note receivable 595,000 747,617 Investments 184,319 127,143 Non-qualified deferred compensation investment 929,897 533,665 Cash surrender value life insurance policies 551,398 406,089 2,553,498 1,943,872 Other Assets Other assets 25,069 44,511 Deferred tax asset, net 838,773 1,097,952 Deferred tax asset, net 138,497 - 1,002,339 1,142,463 TOTAL ASSETS $ 18,894,547 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 817,761 $ 2,029,286 Accrued expenses 2,358,656 2,347,761 Commissions payable 3,488,415 2,860,093 Notes payable 1,130,922 1,044,805 Unearned revenues 101,931 94,259 Securities sold, not yet purchased, at fair value 5,693 7,056 7,903,378 8,383,260 Long-Term Liabilities Non-qualified deferred compensation plan 793,735 541,993 793,735 541,993 Total liabilities 8,697,113 8,925,253 Commitments and contingencies (Note 15 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,595,804 issued and 6,591,919 outstanding at March 31, 2010; 6,570,177 issued and 6,566,292 outstanding at March 31, 2009 65,958 65,702 Additional paid-in capital 12,095,862 11,852,467 Accumulated deficit (1,964,084) (2,285,622) Less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 29,833 (23,331) Total stockholders' equity 10,197,434 9,579,081 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 18,894,547 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED March 31, Revenues: Commission $ 64,997,188 $68,219,314 Advisory fees 11,798,894 11,090,508 Other fee income 1,013,718 804,877 Marketing revenue 995,767 981,100 Other income 382,370 511,589 Total revenue 79,187,937 81,607,388 Commission and advisory fees 64,045,046 65,609,588 Gross profit 15,142,891 15,997,800 Operating expenses: Advertisement and marketing 744,933 1,279,756 Communications 653,393 1,060,641 Selling expenses 1,398,326 2,340,397 Compensation and benefits 8,007,675 9,135,686 Regulatory, legal and professional 2,312,812 3,805,231 Occupancy 853,548 1,032,914 Other administrative expenses 1,687,644 1,815,393 Interest expense 26,213 36,845 Administrative expenses 12,887,892 15,826,069 Total operating expenses 14,286,218 18,166,466 Operating income (loss) before income taxes 856,673 (2,168,666) Provision (benefit) for income taxes 535,135 (338,667) Net income (loss) $ 321,538 $ (1,829,999) Earnings (loss) per common share Basic earnings (loss) per common share: $ 0.05 $ (0.29) Diluted earnings per common share: $ 0.05 N/A Dividends per common share: Basic earnings per common share $ - $- Diluted earnings per common share $ - $- Share data Weighted average shares used in basic earnings per common share calculations 6,503,476 6,415,385 Plus:Incremental shares from assumed exercise of stock options 257,943 389,604 Weighted average shares used in diluted earnings per common share calculations 6,761,419 6,804,989 Adjusted EBITDA Earnings before interest, taxes, depreciation and amortization ("EBITDA"), as adjusted by eliminating other non-cash expense, gains or losses on sales of assets, and various non-recurring items ("adjusted EBITDA"), is a key metric we use in evaluating our financial performance. Adjusted EBITDA eliminates items that we believe are not part of our core operations, are non-recurring items of revenue or expense, or do not involve a cash outlay, such as stock-related compensation. We consider adjusted EBITDA important in monitoring and evaluating our financial performance on a consistent basis across various periods. We also use adjusted EBITDA as a primary measure, among others, to analyze and evaluate financial and strategic planning decisions. Adjusted EBITDA is considered a non-GAAP financial measure as defined by Regulation G promulgated by the SEC under the Securities Act of 1933, as amended. Adjusted EBITDA should be considered in addition to, rather than as a substitute for, important GAAP financial measures including pre-tax income, net income and cash flows from operating activities. Items excluded from adjusted EBITDA are significant and necessary components to the operations of our business; therefore, adjusted EBITDA should only be used as a supplemental measure of our operating performance. Adjusted EBITDA may be reconciled with net income (loss) as follows: Years Ended March 31, 2010 2009 Adjusted EBITDA: $ 1,475,538 $ (261,102) Adjustments to GAAP Net income (loss): Income tax benefit (535,135) 351,658 Interest expense (26,213) (36,845) Income tax expense - (12,991) Depreciation (349,001) (386,625) Non-cash compensation (243,651) (844,702) Non-recurring professional fees to evaluate strategic business opportunities - (639,392) Net income (loss) $ 321,538 $(1,829,999)
